SOMERYILLE, J.
The description of the animal sued for, as ‘one black mule about eight years old,’ is not so general or indefinite as to avoid the mortgage, or authorize its exclusion from evidence. Such a general description may be rendered more certain when “ read in the light of circumstances surrounding the parties,” at the time the instrument was executed. And it was sufficient, when recorded, to excite the inquiry of strangers dealing with the mortgagor,’ and thus charge them with notice.—Ellis v. Martin, 60 Ala. 394.
The evidence, explanatory of the alteration of the date of the mortgage, tended tó show that it was both authorized, and made bona fide ; and hence it was admissible. — 1 Greenl. Ev. § 564; 1 Whart. Law Ev. § 622.
Affirmed.